DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1 – 6 in the reply filed on January 6th, 2021 is acknowledged.
Claim 7 - 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 6th, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (U.S. Pub. No. 2015/0376464-A1) (hereinafter referred to as “Tsuchiya”) in view of Roh (U.S. Pub. No. 2006/0242912-A1) (hereinafter referred to as “Roh”).






Regarding claim 1, Tsuchiya teaches an intermediate polishing composition for a silicon substrate polishing process (see Tsuchiya at [0002] teaching a polishing composition, and see Tsuchiya at [0082] teaching that the polishing composition may be used in an earlier polishing step than final polishing, thus the polishing composition can be used as an intermediate polishing composition).
Furthermore, the limitations “intermediate” and “to be used in an intermediate polishing step in a silicon substrate polishing process including both of the intermediate polishing step and a final polishing step”  as set forth in claim 1 are directed towards the intended use of the polishing composition.  "Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation".  See MPEP § 2111.02 II
Tsuchiya also teaches that the polishing composition comprises:
an abrasive A1 (see Tsuchiya at [0020] teaching an abrasive),
a basic compound B1 (see Tsuchiya at [0066] teaching a basic compound), and
a surface protective agent S1 (see Tsuchiya at [0032], [0056] and [0069]) that includes: 
a water-soluble polymer P1 having a weight average molecular weight of higher than 30 x 104 (see Tsuchiya at [0032] teaching a water-soluble polymer, and Tsuchiya at [0056] teaching that the molecular weight, Mw is typically smaller than 100 x 104).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05); and
a dispersant, D1
Tsuchiya fails to explicitly teach a dispersibility parameter, α1 of the surface protective agent S1 is less than 80%.  However, Tsuchiya teaches the same materials for the water-soluble polymer (P1) which is hydroxyethyl cellulose or HEC (see Tsuchiya at [0035]) and the nonionic surfactant or dispersant (D1) which include PPO-PEO-PPO triblock copolymer (see Tsuchiya at [0071]).   Tsuchiya also teaches the same molecular weight for P1 (see Tsuchiya at [0056] teaching that the molecular weight, Mw is typically smaller than 100 x 104) and D1 (see Tsuchiya at [0069] teaching that the surfactant molecular weight is below 1 x 104).  In addition, Tsuchiya teaches similar amount of P1 relative to the amount of D1 (D1 or PPO-PEO-PPO triblock copolymer and 0.8 times or less a content of the water-soluble polymer P1 or HEC, see claim 2 below).  Additionally, α1 is defined as dependent on the molecular weight and type of P1, and the selection and amount of D1 (see Applicant’s Specification at [0026]).   As such, it would be expected that the dispersibility parameter, α1 of the surface protective agent S1 is less than 80% follow from the substantially similar composition of the claimed and prior art composition because P1 and D1 that constitutes S1 of Claims 1 and 2 would appear to be physically similar, so it would appear to have similar properties because “products of identical chemical composition can not have mutually exclusive properties." See MPEP § 2112 II and III, and § 2112.01 I and II.
Furthermore, Roh teaches a slurry composition for secondary polishing silicon wafers (see Roh at [0001]) comprising deionized water, a silica abrasive (or A1), ammonia (or B1), a hydroxyalkylcellulose-based water-soluble polymeric thickener (or P1), a polyoxyethylenealkylamine ether-based nonionic surfactant (or D1), and a quaternary ammonium base (see Roh at [0017]).  
Roh also teaches that the water soluble polymer, P1 having a molecular weight higher than 30 x 104 (see Roh at [0023]) is added to improve the dispersion stability of the abrasive particles, A1 (see Roh at [0022]) because P1 forms a three-dimensional network and delay the 1 that allows A1 to come into contact with the wafer surface in a regular orientation (see Roh at [0024]).Roh further teaches adding a sufficient amount of surfactant, D1 (see Roh at [0029]) having a molecular weight less than 3 x 104 (see Roh at [0026], [0027] and [0028] teaching a surfactant formula wherein m+n is preferably 30~40 moles.  If m+n is 30 moles, the molecular weight is 3 x 103), in order to maintain the disperse phase between the abrasive, A1 and polymer, P1 for a long time (see Roh at [0025], [0028] and [0029]).
As such, one of ordinary skill in the art would have appreciated that the dispersion of surface protective agent, S1 is a result effective variable in polishing a silicon substrate because S1 comprises both the water-soluble polymer, P1 and surfactant D1.  
Consequently, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize both the molecular weights of P1 and D1 and the selection and amount of D1 because P1 forms a three-dimensional network and delay the agglomeration or sedimentation of the silica abrasive, A1 that allows A1 to come into contact with the wafer surface in a regular orientation and D1 maintains the disperse phases of P1 and A1 to allow for longer operation of the polishing composition.

Regarding claim 2, Tsuchiya teaches that the content of the dispersant D1 is 0.8 times or less a content of the water-soluble polymer P1.  This claim limitation can be re-written as:
D1 = 0.8P1 or D1/P1 = 0.8 or less
See Tsuchiya at [0075] teaching a mass ratio (W1/W2) is preferably 0.1 to 10, where W1 is the water-soluble polymer content and W2 is the surfactant content.  If W1/W2 (or P1/D1) is 10, the D1/P1 (or the reciprocal of 1/20) is 0.1.  If W1/W2 (or P1/D1) is 0.1, D1/P1 is 10.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 

Regarding claim 3, Tsuchiya teaches that the weight average molecular weight of the dispersant D1 is 3 x 104 or less (see Tsuchiya at [0069] teaching that the surfactant having a molecular weight below 1 x 104).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05). 

Regarding claim 4, Tsuchiya teaches that the surface protective agent S1 includes a cellulose derivative as the water-soluble polymer P1 (see Tsuchiya at [0035] teaching hydroxyethyl cellulose (HEC) is a preferable water-soluble polymer, HEC is a cellulose derivative).

Regarding claim 5, Tsuchiya teaching that the content of the surface protective agent S1 is 0.005 g or more and 5 g or less per 100 g of the content of the abrasive A1.  Based on the claim limitations as set forth in claim 1, the surface protective agent S1 includes a water soluble polymer P1 and a dispersant D1 or it can be written as S1 = P1 + D1.
See Tsuchiya at [0062] teaching that the water-soluble polymer, P1 can be 0.01 parts by mass or higher to 100 parts by mass of the abrasive, and Tsuchiya at [0074] teaching that the surfactant, D1 content relative to parts by mass of the abrasive is suitably 20 parts by mass or less.  Tsuchiya at [0075] further teaches the mass ratio (W1/W2 or P1/D1), is preferably 0.1 to 10, wherein W1 is the water-soluble polymer content or P1 and W2 is surfactant or D1. 
If the mass of abrasive is 100g, and P1 is 0.01 parts by mass, thus P1 (or W1) is 0.01g (see Tsuchiya at [0062]).
If W1/W2 = 0.1 (see Tsuchiya at [0075]), then 0.1g/W2 = 0.1, thus W2 (or D1) is 1g, which is within 20 parts by mass or less relative to parts by mass of the abrasive (see Tsuchiya at [0074]).
1 = P1 + D1 which is equal to 0.1 g + 1g = 1.1 g.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected amounts from within the range taught by the reference so as to read on the content requirements as claimed.  

Regarding claim 6, Tsuchiya teaches that the abrasive A1 includes silica particles (see Tsuchiya at [0021] teaching that the preferable abrasive is a silica grain, and at [0023] teaching that the abrasive can be in a form of particles).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Iwasa (US-20040098924-A1) teaching a polishing composition containing HEC, polyethylene oxide, an alkaline compound, water, and silicon dioxide, Yamada (US-20050054203-A1) teaching polishing composition that includes a block polyether, and Morinaga (US 20100003821-A1) teaching a wetting agent for semiconductors comprising water and water soluble polymer compound.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.G.U./Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731